Title: From George Washington to John Witherspoon, 25 August 1783
From: Washington, George
To: Witherspoon, John,Stockton, Robert


                        
                            To the Inhabitants of Princeton & Neighbourhood together with the President & Faculty of the
                                College
                            Gentlemen
                            Rocky Hill 25th Augt 1783
                        
                        I receive with the utmost satisfaction & acknowledge with great sensibility your kind
                            congratulations.
                        The prosperous situation of our public affairs, the florishing state of this place, & the revival of
                            the Seat of Literature from the ravages of War, encrease to the highest degree, the pleasure I feel in visiting (at the
                            return of Peace) the scene of our important military transactions, and in recollecting the period when the tide of
                            adversity began to turn, and better fortune to smile upon us.
                        If in the execution of an arduous Office I have been so happy as to discharge my duty to the Public with
                            fidelity & success, and to obtain the good opinion of my fellow Soldiers & fellow Citizens; I attribute
                            all the glory to that Supreme Being, who hath caused the several parts which have been employed in the production of the
                            wonderful Events we now contemplate, to harmonize in the most perfect manner—and who was able by the humblest instruments
                            as well as by the most powerful means to establish & secure the liberty & happiness of these United
                            States.
                        I now return you Gentlemen my thanks for your benevolent wishes, and make it my earnest prayer to Heaven,
                            that every temporal & divine blessing may be bestowed on the Inhabitants of Princeton, on the neighbourhood, and
                            on the President & Faculty of the College of New Jersey, and that the usefullness of this Institution in promoting
                            the interests of Religion & Learning may be universally extended.G.W.

                    